Citation Nr: 1813062	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-31 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) from September 28, 2015 to December 14, 2016 and in excess of 50 percent from December 15, 2016 and thereafter.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robin E. Hood, Attorney


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2015 and May 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a December 2015 rating decision, the RO granted service connection for PTSD with a 10 percent rating, effective September 28, 2015.  The Veteran filed a timely notice of disagreement received by VA September 26, 2016.

In a May 2017 rating decision, the RO granted an increased evaluation of the Veteran's service-connected PTSD to 50 percent with an effective date of December 15, 2016.  The Board notes that the Court has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, as the Veteran did not receive the maximum increase available, the issue remains on appeal and the Board has characterized the issue accordingly.  The Veteran filed a timely notice of disagreement received by VA June 12, 2017.  The Veteran did not request a hearing.

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of entitlement to a TDIU as part of this appeal, the TDIU claim has been raised during the pendency of the increased rating claim for PTSD.  The Veteran also filed a formal application for increased compensation based on unemployability in June 2017, which was adjudicated and denied in an October 2017 rating decision.  However, the Board finds that a claim for TDIU must be included as part and parcel of his underlying claim for increased rating for PTSD, rather than a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to December 15, 2016, the Veteran's PTSD was not productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From December 15, 2016, the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.

3.  The preponderance of the evidence of record does not reflect that the Veteran is unemployable solely due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for PTSD prior to December 15, 2016 and in excess of 50 percent from December 15, 2016 thereafter have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating for PTSD

Service connection for PTSD was originally granted in a December 2015 RO rating decision, which assigned a 10 percent rating, effective September 28, 2015.  The Veteran filed a timely notice of disagreement received by VA in September 2016.  In a May 2017 rating decision, the RO granted an increased evaluation of the Veteran's service-connected PTSD to 50 percent with an effective date of December 15, 2016.  The Veteran filed a timely notice of disagreement received by VA in June 2017.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson is warranted.  Fenderson v. West, 12 Vet. App 119 (1999).  In Fenderson, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board also notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system.  80 Fed. Reg. 53,14308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board, even if such claims were subsequently remanded.  Id.

The Veteran seeks a higher rating for his service-connected PTSD.  The Veteran contends that his PTSD symptoms have more closely approximated a 50 percent rating for many years prior to December 15, 2016 and more closely approximate a 70 percent rating from December 15, 2016 thereafter.

VA treatment records dated February 28, 2000 through December 6, 2017 showed a confirmed diagnosis of PTSD in November 2015.  Since the diagnosis, the Veteran has received ongoing treatment and medication management for his PTSD.

The Veteran underwent a VA examination in November 2015.  The examiner confirmed a diagnosis of PTSD.  The Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran's symptoms were indicated as chronic sleep impairment.  No other symptoms attributable to his PTSD were noted.  Mental status examination revealed that the Veteran appeared anxious, was oriented to all spheres, neatly dressed and groomed, his speech was within normal limits, he was polite and cooperative, thought content/process within normal limits, psychomotor activity within normal limits, judgment adequate, insight adequate, and he denied hallucinations/delusions.  The Veteran denied suicidal ideation, intent, plan, but admitted to vague thoughts of suicide with thoughts of a plan as recent as July 2015.  The Veteran had no history of suicide attempts.  He denied homicidal ideations.  The examiner noted that the Veteran was capable of managing his financial affairs.  The examiner opined that the Veteran's PTSD was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided that at the time of entry into the military service, evidence indicated that Veteran was psychologically and psychiatrically fit for unrestricted duty.  His psychological symptoms appeared to begin during his deployment to Vietnam in reaction to his fear of hostile military/terrorist activity, with an increase in symptoms after retirement.  The Veteran's symptoms met diagnostic criteria for mild PTSD and were comparable to other service members who suffer from PTSD from their military experiences.

The Veteran was afforded an additional VA examination in September 2016.  The examiner confirmed a diagnosis of PTSD.  The examiner indicated that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran's symptoms were anxiety.  Upon examination, the Veteran was appropriately groomed and casually dressed.  He was oriented to person, place, and time.  Eye contact was good.  He was calm and cooperative.  Rapport developed quickly.  Speech was normal for rhythm, rate, and volume.  He talked easily during examination.  No psychomotor agitation or retardation was observed.  His mood was euthymic.  Affect was congruent with mood.  He denied current suicidal or homicidal ideations.  Thought processes were linear, logical, and goal-directed.  Insight, judgment, and reasoning appeared intact, no evidence of any perceptual disturbances, paranoia, or delusional thinking.  The examiner did not indicate any other symptoms attributable to the Veteran's PTSD.  The Veteran was capable of managing his financial affairs.  The examiner opined that the Veteran continued to meet the criteria for PTSD.  Mental condition had not increased in frequency, severity or duration since last Compensation and Pension (C&P) examination.  At most recent treatment visit, psychiatrist noted, "PTSD, mild...doing reasonably well."  This was consistent with the Veteran's presentation during examination.  The examiner further noted that the Veteran experienced good relationships with his wife and children.  He exercised regularly and engaged in family/social activities.  He was hoping to increase his activity level in the near future.  He felt that his current medication regime was effective in managing his symptoms and had not needed elevated levels of mental health care.  The examiner noted that the Veteran experienced mild impairment in his social and occupational functioning.

A December 15, 2016 Review PTSD Disability Benefits Questionnaire (DBQ) completed by a VA provider indicated a diagnosis of PTSD.  The DBQ indicated that the Veteran recently found it difficult to resume pharmacy work.  The provider indicated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The provider noted that the Veteran's mental health was managed with medication (Escitalopram and Prazosin) which was fairly effective.  The provider further indicated that the Veteran's symptoms were mild memory loss, such as forgetting names, directions or recent events, difficulty in understanding complex commands, and difficulty in establishing and maintaining effective work and social relationships.  No other symptoms attributable to the Veteran's PTSD were noted.  The Veteran was capable of managing his financial affairs.

The Veteran was subsequently afforded another VA examination in September 2017.  The examiner confirmed a diagnosis of PTSD.  The examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he recently relocated to Ft. Lauderdale two years ago.  He had been married for the past 35 years and described his relationship as, "good unless I have temper tantrums."  His daughter recently visited and they maintained good communication.  The Veteran reported that he did not maintain any friendships and stated, "I get sort of quick with people sometimes."  The Veteran reported that his leisure activities included going to the gym three times per week, walking, housework, and volunteering at church.  The examiner indicated the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and difficulty in establishing and maintaining effective work and social relationships.  Upon examination, the Veteran appeared mildly dysthymic.  His orientation was within normal limits on all spheres.  He was neatly dressed and groomed; his speech, psychomotor activity, and thought content/process were within normal limits.  He was polite and cooperative.  He denied hallucinations/delusions.  His judgment and insight were adequate.  He denied suicidal ideation, intent and plan. He reported suicidal ideation one year prior without intent.  He denied homicidal ideation, intent and plan.  No other symptoms attributable to his PTSD were noted.  The Veteran was capable of managing his financial affairs.  The examiner remarked with regards to employability, due to the Veteran's low frustration tolerance and difficulty getting along with others associated with his service-connected PTSD, he could not serve in any position requiring frequent or prolonged contact with the general public.  Given the Veteran's insomnia, fatigue, and anhedonia associated with his service-connected PTSD, he could not work in a position requiring early morning work hours (i.e. before 9:00 am).  Due to the Veteran's impaired attention span and declining memory associated with his service-connected PTSD, he would likely have difficulty working in an environment where he is unsupervised for long periods of time.  He may require additional time to complete tasks or learn new skills.  He would also need to work in a flexible environment where he could leave for short periods of time to calm his nerves as necessary.

The medical evidence of record as detailed above indicates that a 10 percent rating most adequately describes the Veteran's PTSD impairment prior to December 15, 2016.  The Veteran was initially assigned a 10 percent rating from September 28, 2015 to December 15, 2016; however a higher rating is not warranted.  The November 2015 and September 2016 VA examinations indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with a 10 percent, but not a 30 percent rating.  The November 2015 VA examination indicated that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran's symptoms were indicated as chronic sleep impairment.  No other symptoms attributable to his PTSD were noted.  The September 2016 VA examination indicated that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran's symptoms were anxiety.

In addressing the medical evidence of record, detailed above, the 50 percent rating most adequately describes the Veteran's PTSD impairment from December 15, 2016 and thereafter.  The Veteran has recently been assigned a 50 percent rating from December 15, 2016 thereafter; however a 70 percent rating is not warranted.  The December 2016 DBQ and September 2017 VA examination indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with a 50 percent; but not a 70 percent rating.  The DBQ provider indicated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The provider noted that the Veteran's mental health was managed with medication (Escitalopram and Prazosin) which was fairly effective.  The provider further indicated that the Veteran's symptoms were mild memory loss, such as forgetting names, directions or recent events, difficulty in understanding complex commands, and difficulty in establishing and maintaining effective work and social relationships.  The September 2017 VA examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner indicated the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and difficulty in establishing and maintaining effective work and social relationships.

The objective findings shown on repeat VA examinations cumulatively constitute the most probative evidence of record as the examiners were aware of the Veteran's medical history, and provided appropriate testing and reported thorough objective findings.  The Board therefore attaches significant probative value to these opinions and the most probative value in this case.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

While the Board acknowledges and has considered the lay statements of record, the Board has given them appropriate weight where they are consistent with the objective medical evidence of record.  However, the Board, as noted above, has accorded greater weight to the objective evidence of record as the medical examiners have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the medical evidence is more probative regarding the Veteran's claims in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118.  Thus, when making such an assessment, the Board is mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 10 percent rating prior to December 15, 2016 and a 50 percent rating from December 15, 2016 thereafter.

III.  TDIU

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Here, the Veteran's service-connected disabilities do not meet the schedular criteria.

Here, the Veteran's TDIU claim has been raised during the pendency of the increased rating claim for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as noted in the introduction.  The Veteran also filed a formal TDIU claim in June 2017.

The Veteran's current service-connected disabilities are PTSD, right knee meniscal tear with osteoarthritis, limitation of flexion of the leg, and right knee instability.  He has had a combined disability rating of 60 percent.

However, notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Additionally, the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  As the Veteran's PTSD is not currently rated at 60 percent or more and the Veteran's combined rating for his service-connected disabilities is only 60 percent, the only basis on which the Veteran could obtain a TDIU is extraschedular.

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.   Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

The only basis upon which the Veteran has asserted entitlement to a TDIU is due to his inability to work as a pharmacist.  However, there is no evidence lay or otherwise that the Veteran is unable to engage in substantially gainful employment or is incapable of performing the physical and mental acts required by employment due to his PTSD or other service-connected disabilities.  Although the September 2017 VA examiner remarked with regards to employability that he could not serve in any position requiring frequent or prolonged contact with the general public; could not work in a position requiring early morning work hours (i.e. before 9:00 am); would likely have difficulty working in an environment where he is unsupervised for long periods of time; and may require additional time to complete tasks or learn new skills, there is no evidence that the Veteran is unemployable due to his PTSD or other service-connected disabilities.  The Veteran affirmatively reported that he retired as a pilot in 2002 due to his age and then worked as a pharmacist.  He left his job as a pharmacist due to long hours, extended time on his feet, and struggles with social interactions.  While the objective evidence shows that the Veteran's service connected disabilities would interfere with his ability to function in certain occupational environments, the evidence also demonstrated that with limitations he could still obtain and follow substantially gainful employment. As such, in the absence of additional evidence, the fact that the Veteran is unemployed does not constitute evidence of unemployability.  Overall, the Board finds that the evidence during this appeal period does not support a finding that the Veteran's service-connected disabilities cause a significantly diminished level of functioning to the point where the Veteran is unable to work. 

To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment. Therefore, as the Veteran has not provided any competent and credible evidence that his service-connected disabilities prevent him from securing or following any substantially gainful employment, the Board finds that referral for extraschedular consideration is not appropriate, and a TDIU rating is not warranted. 38 C.F.R. § 4.16 (b).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for PTSD from September 28, 2015 to December 14, 2016 and in excess of 50 percent from December 15, 2016 and thereafter is denied.

Entitlement to a TDIU is denied.


____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


